Citation Nr: 0944520	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability as a result of a closed head injury sustained 
during active service, to include whether or not the closed 
head injury was incurred in the line of duty. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed a psychiatric 
disability as a result of a closed head injury sustained 
during active service.  

Initially, the Board notes that in order for the Veteran's 
claim to be successful, it must be demonstrated that his 
closed head injury was sustained in the line of duty.  

There is no dispute that the Veteran sustained a closed head 
injury as a result of a fall during service.  The records 
closest to the time indicate that he was in his barracks at 
the time.  A later hospital record indicates that the fall 
was from a hospital where he was undergoing treatment for 
heroin use.  In regards to his current claim, the Veteran 
contends that he was pushed from this window in his barracks.  
However, as suggested, the evidence contained in the claims 
folder regarding the circumstances of this fall is confusing 
at best.  

The contemporaneous evidence pertaining to this fall consists 
of a Report of Investigation into Line of Duty and Misconduct 
Status dated September 7, 1973, an additional document dated 
September 19, 1973 with Reasons for Reversal of Findings and 
Substituted Findings, and a September 24, 1973 hospital 
record.  

The September 24, 1973 hospital record shows that the Veteran 
was admitted for convalescence from a head injury 
approximately 17 days prior to admission.  The record adds 
that "It is alleged that while under the influence of heroin, 
the patient was admitted to an Army facility in Germany and 
jumped from a third story window, occurring (sic) a head 
injury."  The remainder of these hospital records show that 
the Veteran apparently admitted to heroin usage.  However, 
there is nothing to show that he admitted to heroin usage at 
the time of his injury or that he admitted to jumping out of 
the window.  Moreover, there is nothing to indicate who 
alleged that the Veteran had jumped.  Finally, there are no 
records from the reported Landstuhl Hospital cited.  
Moreover, the initial form detailing the history suggests 
that the Veteran was initially sent to the Wurzburg Army 
Hospital.  No records from that facility are on file.

On the other hand, the Report of Investigation into Line of 
Duty and Misconduct Status dated September 7, 1973 states 
that the Veteran received multiple injuries that included 
head injuries as a result of a fall from a third floor window 
in August 1973.  The investigation stated that the Veteran 
was AWOL at the time of his fall, and that therefore his 
injury was not in the line of duty.  The report does not 
mention heroin or jumping, and concludes by adding that there 
was no evidence to indicate that there was any misconduct or 
negligence on the part of the Veteran resulting in his 
injury.  However, an additional document dated September 19, 
1973 (it appears to be the back of the same form) containing 
"substituted findings" states that the "Commander of EM in 
item 19, DA Form 2173, indicated EM was not AWOL at the time 
of the incident in question."  In addition, a sergeant 
indicated that "EM" had been ordered to his room to prepare 
for a field exercise and was exactly where he was supposed to 
be.  Therefore, the substituted findings were "in light of no 
other indications of misconduct, are: IN LINE OF DUTY."

Finally there is a Department of the Army Form 3647-1 which 
indicates the end of a 93 day hospitalization.  It contains 
the findings "Head injury, closed.  LD Undet" and 
"Improper use of drugs, heroin, not involving addiction.  LD 
Yes".  This suggests that there was no line of duty 
determination on record concerning the closed head injury.  

The RO, in a May 2007 administrative decision, relied upon 
the September 1973 hospital record to determine that the 
Veteran's head injury was not incurred in the line of duty.  
Although the Report of Investigation into Line of Duty and 
Misconduct Status and the substituted findings were noted, 
the decision found that it was more likely than not that the 
Veteran was under the influence prior to his fall.  

At this juncture, the Board again notes that while the 
September 1973 hospital record indicates that the Veteran had 
used heroin at some juncture, there is no indication 
whatsoever as to the source of the allegation that he had 
jumped from the window, if this allegation was ever 
investigated, or if there was ever an additional 
investigation to show that the Veteran was even using heroin 
at the time of the accident.  In fact, the Report of 
Investigation into Line of Duty and Misconduct Status found 
that there was no evidence for any wrongdoing on the 
Veteran's part other than being AWOL.  However, it appears 
that additional substituted findings seemingly clear the 
Veteran of being AWOL.  Significantly, however, the DA Form 
2173 that it refers to is not in the claims folder.  In fact, 
the only other personnel record contained in the claims 
folder is the Veteran's DD 214.  Therefore, given the 
importance of the line of duty determination to this claim, 
the Board finds that the remainder of the Veteran's personnel 
records should be obtained and associated with the claims 
folder.  A particular emphasis should be placed on obtaining 
the DD Form 2173 as well as any other records pertaining to 
the line of duty investigation for the August 1973 accident 
that have not already been obtained.  A search should also be 
made to locate any medical records of treatment in either 
Wurzburg or Landstuhl or both.  These records should be for 
August to September 1973.

Once all the records are obtained, the matter should be 
readjudicated with consideration of 38 C.F.R. § 3.1(m) 
concerning service department findings as to the line of duty 
and its effect on the VA.

In addition to the line of duty matters, the record indicates 
that there is confusion as to the Veteran's current 
psychiatric diagnosis and as to whether or not it is 
attributable to his August 1973 injury.  An August 2003 VA 
fee basis examination diagnosed anxiety, and found that it 
was not related to the head injury.  A June 2005 private 
opinion noted neuropsychological deficits that "may" be 
related to the injury.  A January 2006 VA fee basis 
examination diagnosed a mood disorder and psychosis, not 
otherwise specified.  The examiner states that the mood 
disorder and psychosis were at least as likely as not caused 
as a result of the past head injury, but then gives reasons 
and bases more in line with an explanation as to why there is 
no relationship.  An August 2006 VA fee basis examiner 
related the Veteran's "current psychological functioning" to 
the head injury.  Most significantly, in February 2007 a VA 
nurse practitioner diagnosed the Veteran as having post-
traumatic stress disorder (PTSD), and the only stressor 
listed was the fall and head injury in service. 

Given the variety of diagnoses and opinions, the Board 
believes that the Veteran should be afforded a VA psychiatric 
examination with a review of all the evidence in order to 
determine his mostly likely diagnosis and whether or not it 
is related to active service, including the head injury 
sustained during active service if a positive line of duty 
determination is entered.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's personnel 
records and associate them with the 
claims folder.  An emphasis should be 
placed on obtaining any additional 
records regarding the line of duty 
investigation for the August 1973 fall 
and injury, including the DA Form 2173 
referred to in the substituted 
findings.  Also obtain, or attempt to 
obtain, service treatment records of 
any treatment rendered in either 
Wurzburg Hospital or Landstuhl Hospital 
or both.  To the extent any records 
sought cannot be obtained, the claims 
folder should contain documentation of 
the attempts made to obtain the 
records.

2.  After the additional personnel 
records have been received, 
readjudicate the matter of whether or 
not the Veteran's August 1973 head 
injury was incurred in the line of 
duty.  Readjudication should include 
consideration of 38 C.F.R. § 3.1(m) as 
set forth above.

3.  If the line of duty is favorable to 
the Veteran, schedule the Veteran for a 
VA psychiatric examination.  The claims 
folder must be provided to the 
examiner, and the examiner must 
indicate that it has been reviewed.  
The examiner should also be provided 
with a copy of this remand.  All 
indicated tests and studies should be 
conducted.  After the completion of the 
record review and the examination, the 
examiner should attempt to express the 
following opinions: 
1) Does the Veteran currently have an 
acquired psychiatric disability?  If 
so, what is this diagnosis?
2) If the Veteran is found to have a 
current psychiatric disability, is it 
as likely as not (50 percent 
probability or more) that it is the 
result of the August 1973 fall and head 
injury incurred during active service?  
If not, is it as likely as not the 
result of any other incident during 
active service?  
The reasons and bases for all opinions 
should be provided with some detail.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


